Citation Nr: 0119355	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  95-09 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to an increased rating for service-connected 
anxiety reaction, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1966 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision in 
which the RO denied an increased rating for anxiety reaction.  
The veteran filed a notice of disagreement in January 1995, 
and a statement of the case (SOC) was issued in February 
1995.  The veteran submitted a substantive appeal in March 
1994, with no hearing requested.  By Board decision of 
January 1997, the veteran's claim was remanded to the RO for 
further evidentiary development.


REMAND

The veteran's representative, in a statement dated in March 
2001, argued that service connected anxiety reaction is an 
early manifestation of the subsequently diagnosed psychosis.  
The Board interprets the representative's argument to be a 
claim for direct or secondary service connection for a 
psychosis.  This issue is inextricably intertwined with the 
rating to be assigned service connected anxiety reaction and 
must be adjudicated in connection therewith.  See 38 C.F.R. 
§§  3.303, 3.310 (2000).  Since the RO has not adjudicated 
this claim, the case must be Remanded to the RO so that this 
action may be accomplished.  

In connection with the claim of service connection, the 
requirements of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) must be complied 
with.  This Act which was signed by the President of the 
United States into law on November 9, 2000, provides, among 
other things, redefined and expanded obligations of VA with 
respect to the duty to assist.  This change in the law was 
made applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Additional development must be accomplished to 
comply with this new Act.

The Board acknowledges the RO's two letters of notification 
indicating the date and time of the scheduled VA examination, 
pursuant to Board remand of January 1997.  The record 
indicates that the veteran failed to report.  However, the 
veteran was not advised that failure to report would result 
in the denial of his claim, per 38 C.F.R. § 3.655, if no good 
cause is provided.  As there is no evidence of the current 
severity of the veteran's anxiety reaction, and the impact of 
current manifestation of such anxiety disorder on the 
veteran's social and occupational functioning (if any), there 
is insufficient evidence upon which to make a decision on the 
claim.  A medical examination must be made available when the 
evidence of record is insufficient for rendering a decision 
on the claim.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000).  The 
veteran is hereby notified of the adverse effect of failing 
to cooperate as specified below.  

If a claimant fails to report for a scheduled examination, VA 
regulations provide as follows: 

(a) When entitlement or continued 
entitlement to a benefit cannot be 
established or confined without a current 
VA examination or reexamination and a 
claimant, without good cause, fails to 
report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) . . . of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, the death of an immediate 
family member, etc.

(b) When a claimant fails to report for 
an examination scheduled in conjunction 
with an original compensation claim, the 
claim shall be rated based on the 
evidence of record.  When the examination 
was scheduled in conjunction with any 
other original claim, a reopened claim 
for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied. 

38 C.F.R. § 3.655 (2000) (emphasis added).

According to RO notation in the file folder, dated in January 
1999, the veteran's mailing address recently changed.  
However, letters to the veteran in April and September 1998 
requesting medical releases, names and addresses of all 
medical care providers, and employment history, pursuant to 
January 1997 Board remand instructions, were mailed to 
different addresses.  The Board must ensure full compliance 
with remand instructions, as is required by relevant case 
law, and therefore must request further attempt to contact 
the veteran.  See Stegall v. West, 11 Vet. App. 268 (1998) (a 
remand by the Board confers on the veteran a right to 
compliance with remand orders as a matter of law).

The Board acknowledges the RO obtained updated treatment 
records from the Brooklyn VA Medical Center (VAMC) and 
records from the Social Security Administration, and 
submitted a request for records to the Veterans' Outreach, 
pursuant to prior remand instructions.  

Finally, it appears that the veteran is arguing that he is 
permanently and totally disabled due to his service connected 
psychiatric disability.  See veteran's claim for an increased 
rating dated May 10, 1994.  In Roberson v. Principi, the 
Court held that once a veteran submits evidence of a medical 
disability, makes a claim for the highest rating possible, 
and submits evidence of unemployability, the requirement in 
38 C.F.R. § 3.155(a) that an informal claim "identify the 
benefit sought" has been satisfied and VA must consider 
whether the veteran is entitled to total disability based 
upon individual unemployability (TDIU).  See Roberson v. 
Principi, 251 F.3d 1378 (2001).  Accordingly, the RO should 
adjudicate the claim of a total disability rating based on 
individual unemployability in connection with this claim.

Based on the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 has been completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The RO should contact the veteran in 
writing for the purpose of advising him 
of the evidence needed to substantiate 
his claim for entitlement to an increased 
rating for anxiety reaction, service 
connection for a psychosis on a direct or 
secondary basis and a total disability 
rating based on individual 
unemployability.  

3.  With necessary assistance from the 
veteran, the RO should comply with 
instructions set forth in the January 
1997 Board decision for obtaining the 
records specified therein that have not 
been previously obtained.  Note:  The 
request for records should be sent to the 
veteran's latest address of record.  All 
records identified should be associated 
with the claims folder after obtaining 
authorization.  If any requested records 
are unavailable, or the search for such 
records otherwise yields negative 
results, that fact should be clearly 
documented in the veteran's claims 
folder, and the veteran and his 
representative so notified and given the 
opportunity to submit the evidence on 
their own.  Current VA and private 
treatment records should also be 
obtained.

3.  After associating with the claims 
folder all available records received 
pursuant to the development requested 
above, the RO should schedule the veteran 
for a VA psychiatric examination.  The 
claims folder, along with a complete copy 
of this REMAND and the January 1997 Board 
remand, must be made available to and be 
reviewed by the examining physician in 
connection with the examination.  The 
examiner must respond to the questions 
raised in the January 1997 remand.  All 
examination findings, along with the 
complete rational for each opinion 
expressed, should be set forth in a 
legible report.  Moreover, the examiner 
should respond to the following 
additional questions.  In responding, the 
examiner should utilize the underlined 
standard of proof.

I.  Does the veteran currently have a 
psychosis; and, if so, when did it have 
its onset?

II.  Is it at least as likely as not that 
a psychosis had its onset in service or 
is otherwise etiologically related to 
military service.

III.  Is it at least as likely as not 
that any existing psychosis is 
proximately due to or the result of or 
being aggravated by the service connected 
anxiety reaction.  If aggravated, the 
degree of aggravation should be 
quantified, if feasible.

IV.  Is it at least as likely as not that 
the veteran is precluded from obtaining 
or retaining substantially gainful 
employment due to anxiety reaction, 
standing alone, or due to anxiety 
reaction and psychosis, in combination?  

4.  After completion of the requested 
development, the RO should review the 
examination report.  If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
examination report for any and all needed 
action.  

5.  Lastly, the RO should readjudicate 
the veteran's claim for an increased 
rating on a schedular and extraschedular 
basis.  The RO should also adjudicate the 
claim of service connection for a 
psychosis, on a direct and secondary 
basis, and the claim of entitlement to a 
total disability rating based on 
individual unemployability.  If the 
veteran fails to appear for the 
examination, the letter notifying him of 
the date and time of such evaluation and 
the address to which the letter was sent 
should be included in the claims folder.  
In such case, consideration should be 
given to 38 C.F.R. § 3.655.  If any 
benefit sought on appeal is not granted, 
the veteran and any representative should 
be furnished with a supplemental 
statement of the case setting forth the 
applicable evidence and the reasons for 
any decision.  They should then be 
afforded a reasonable period for a 
response, before the record is returned 
to the Board for further review.  The 
veteran and his representative are 
advised of the need to file a substantive 
appeal to the issue of service connection 
for a psychosis if the Board is to 
consider this matter.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the RO's to provide expeditious 
handling of all cases that have been remanded by the Board 
and the 
Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-
38.03.   



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals
		
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).




